9 N.Y.3d 980 (2007)
BENNETT A. COHEN, Appellant,
v.
WALLACE & MINCHENBERG et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted June 11, 2007.
Decided November 20, 2007.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal from the November 2004 Supreme Court order insofar as it denied reargument and affirming the Supreme Court order insofar as it denied renewal, dismissed upon the ground that such Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.